Citation Nr: 1728240	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from January 1969 to March 1969.

This appeal arises before the Board of Veterans' Appeals (Board) from a December 2008 rating decision in which the Department of Veteran Affairs (VA) Jackson, Mississippi, Regional Office (RO) denied entitlement to a total disability rating based on individual unemployability (TDIU).  This case was previously remanded by the Board in May 2012 and July 2013 for further development.  In a June 2016 Board decision, the Board granted service connection for PTSD, denied entitlement for hepatitis C, granted a rating of 70 percent for major depressive disorder, denied a rating in excess of 30 percent for asthma, and remanded the issue of TDIU for further development.  Therefore, the issue of TDIU is the only issue remaining before the Board.

The Veteran testified before a Veterans Law Judge in December 2011. A hearing transcript is included in the file. The December 2011 hearing judge retired from the Board, and the Veteran waived the need for a new hearing in February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a combined rating of 80 percent and a singular disability rating of at least 40 percent; as of January 8, 2007, the disabilities precluded gainful employment for which he would otherwise be qualified.





CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 5102, 5103, 5103A 5107(b) (West 2014); 38 C.F.R. 3.159, 3.321, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran has contended that his service-connected disabilities are responsible for his current unemployment.  Entitlement to TDIU is a potential element of all increased rating claims, and the Veteran's contentions raise that issue in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is properly before the Board.  See Jarrell v. Nicholson, 20 Vet. App. 326 (2006).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop. 38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2016).

For the Veteran to prevail on a request for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that due to his acquired psychiatric disorder and his asthma, he is no longer able to work.  The Veteran asserts that he has not been able to maintain substantially gainful employment since 2002 due to his disabilities.

The Veteran is currently service-connected for the following disabilities: acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD) (previously rated as mood disorder due to general medical condition), with an evaluation of 70 percent, effective January 8, 2007; and asthma with an evaluation of 10 percent from July 18, 2003, and 30 percent from January 8, 2007.

The Veteran has a current combined disability rating of 80 percent, effective January 8, 2007.  Moreover, the Veteran has a singular rating greater than 40 percent.  Therefore, the service-connected disabilities met the schedular criteria for a TDIU since January 8, 2007.  38 C.F.R. § 4.16(a) (2016).

The record shows that the Veteran has a Bachelor's degree in psychology.  The record also indicates that the Veteran has an Associate's degree in medical billing and coding technology specialist, and had training as a paralegal.  The Veteran has stated that he has not worked full time since 1974, at which time he was a draftsman.  

In an August 2007 VA mental health examination, the Veteran reported that he worked in a shipyard for a couple years, sales for a couple years, and in a hospital setting as an orderly for three years.  The examiner noted that the Veteran reported having quit a lot of jobs due to asthma and depression.  The examiner stated that the Veteran did not report when he last worked or any significant details about these jobs.  

The examiner stated that, due to the multiple limitations, including medical problems and legal issues concerning the Veteran being a registered sexual offender, he was likely to be unemployable.  The examiner went on to state that with the mood lability that was noted during the interview, it was likely that the Veteran could not interact with others in a workplace setting on a consistent basis.  The examiner stated that the Veteran's judgment remained intact at this time, and his memory functions were grossly intact.

In September 2008 correspondence, a clinical social worker and readjustment counselor stated that the Veteran has had consistent difficulty with persistent flashbacks, nightmares, intrusive thoughts, anger management, depression, hypervigilance, anxiety, difficulties with sleep, isolation, withdrawal from others, and severe memory difficulty.  The counselor also stated that the Veteran described emotional detachment from others and avoidance of images that reminded him of traumatic experiences.  The examiner stated that the severity of the Veteran's condition continued to dictate significant distress and impairment in social, occupational, and interpersonal areas of functioning.

In a January 2009 VA mental health examination, the Veteran reported that he was engaged in a work study program while going to college.  The Veteran also reported that he was attending college to attain a degree in medical coding and billing.  The Veteran stated that he participated in a work study program at a nearby VA facility, which he had been involved in since the summer.  The Veteran reported that he expected it to continue through to his graduation.  The Veteran further reported that he had not been written up for anything, and had been doing good work.  

The VA examiner stated that this was all suggestive that the Veteran was actually in an improved state since 2007.  The examiner explained that the Veteran may have temporarily had a decrease in the beginning of January when the doctor increased his medicine, but it was not having any impact on his ability to do work study or prepare for school.  The examiner further stated that there was no evidence that he would not be able to interact with others since he is doing so on a regular basis currently. 

In January 2009, the Veteran was also afforded a VA respiratory examination.  The Veteran stated that he has had asthma since age six and his asthma has improved considerably when compared to his childhood.  He stated that when he was working, he became short of breath with overexertion or prolonged walking.  

The examiner observed that, during the interview, the Veteran was breathing very comfortably.  The examiner stated that there was no apparent wheezing or dyspnea.  The examiner also stated that when the Veteran was placed on the examination table, his chest was noted to be bilaterally symmetrical with regular and rhythmic respirations at 18 breaths per minute.  The examiner reported that the Veteran's lungs were clear, though he did have a very distant wheezing sound coming from his throat.  The examiner stated that he was unable to complete the examination. 

The examiner concluded that the subjective complaints appeared inconsistent with objective evidence.  The examiner stated that subjective complaints could be rendered inaccurate by suboptimal effort as well as potential psychosocial overlays.  The examiner further stated that without resorting to mere speculation, he could not determine what degree these factors may have impacted evaluation, possibly creating an apparent functional limitation.

In a May 2010 Statement of Support, the Veteran requested a new VA examination, stating that he felt the examiners were biased and prejudiced.

A November 2010 VA medical record noted that the Veteran began a part-time job with a cola company and was doing well in school.

In December 2011 hearing testimony, the Veteran stated that he had attempted to find work, but found it difficult because employers would question him about his medication.  The Veteran noted his limited ability to lift heavy objects or stand on his feet for very long. 

In a February 2013 private medical report, the examiner stated that, given the impact of symptoms of PTSD and recurrent severe depression, the Veteran was undoubtedly experiencing considerable psychological distress that would affect a number of daily activities.  The examiner reported that the Veteran was also experiencing considerable stress related to long-term asthma issues and several other chronic medical problems, including Hepatitis C, Hepatitis B, HIV, and migraines.  The examiner observed that the Veteran was prescribed a number of medications to treat his mental health and physical problems and appeared to only function healthily in a sense that he was able to focus on his schoolwork.  The examiner went on to state that the Veteran's daily life was considered limited with few to no activities or socialization.  

The examiner noted that once the Veteran began experiencing depressive episodes, the subsequent impact on social and occupational functioning could not be pinpointed as being attributable more so to one diagnosis over the other.  The examiner further noted that distinct symptoms of each disorder likely have exacerbated each other and worsened the impact of shared symptoms as well as the shared functional impact in various important life areas.

The examiner determined that, given the Veteran's considerable problematic symptoms with respect to decision-making, variable mood, and interacting with others, it was unlikely that he could ever maintain consistent long-term employment based on the impact of not only his separate diagnoses alone but certainly on the combined impact of his psychiatric diagnoses.  The examiner further noted that, adding in the impact of the presence of chronic medical problems, primarily asthma, the Veteran was unlikely to ever be considered employable or have the ability to maintain extensive employment if hired.  

In a May 2013 statement, the Veteran stated that he felt that his service-connected conditions rendered him unemployable.  The Veteran reported shortness of breath when walking less than one block or when standing for more than 35 minutes.  The Veteran also reported having difficulty with memory concentration, completing tasks, and understanding detailed instructions.  The Veteran further reported severe ongoing depression, anxiety, panic attacks, irritability, sleep disturbance, and asthma attacks.

In a June 2014 VA examination, a VA examiner described the Veteran's occupational and social impairment level as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner determined that the Veteran's intellect was within the very superior range based on objective testing.  The examiner noted that, despite his extremely high intellect, the Veteran produced an extremely exaggerated test result in which the examiner believed malingering was a strong possibility.

In August 2016, the Veteran was afforded a VA social and industrial survey.  The examiner reported that the Veteran was dressed appropriately, was well-groomed, and had good hygiene.  The examiner also reported that the Veteran appeared well-nourished with good self-care.  The examiner stated that the Veteran ambulated without any assistance.  The examiner noted that the Veteran was open, forthcoming with information, made appropriate eye contact, and was cooperative. 

In examining the Veteran's industrial adjustment, the examiner noted that the Veteran reported that he worked short-term jobs.  The Veteran stated that he worked in retail, at the shipyard, and for a hotel, which was his last employer in 1992.  The Veteran reported that he noted memory loss affected his school performance in the last 2 years.  The Veteran reported that his GPA was higher during his time at a junior college prior to the university.  The Veteran reported finding employment was difficult and that his depression, anxiety, insomnia, and medications had an impact on his ability to work.  The examiner observed that it appeared that the Veteran's service-connected depression had impacted his ability to gain and maintain employment.  The examiner went on to state that the Veteran's military sexual trauma increased distrust and paranoia and influenced his ability to interact with others in a meaningful way.

The Board finds that the evidence of record of the Veteran's inability to establish and maintain employment after January 8, 2007 to be persuasive.  The record shows that the Veteran has not been able to maintain substantially gainful employment for a significant amount of time.  While there is conflicting medical evidence, the more recent medical evidence indicates that the Veteran's service-connected disabilities have prevented him from securing and maintaining substantially gainful employment.  Moreover, the cumulative evidence of both medical and lay evidence weighs in favor of a grant of a TDIU.  In light of the foregoing, the Board finds that the evidence weighs in favor of granting a TDIU. Consequently, reasonable doubt is resolved in the Veteran's favor and a TDIU since January 8, 2007 is granted.


ORDER

Entitlement to a TDIU since January 8, 2007 is granted.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


